Citation Nr: 1708097	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-45 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for left hip femoral acetabular impingement, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a November 2008 rating decision, the RO denied service connection for erectile dysfunction and continued a 0 percent rating for bilateral hearing loss.  In an April 2009 rating decision, the RO denied service connection for a left hip disability.  The Veteran perfected appeals of both rating decisions.

In a December 2014 decision, the Board remanded the issue of service connection for a left hip disability, and continued the denials of service connection for erectile dysfunction and a compensable rating for bilateral hearing loss.  The Veteran appealed those denials to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, the Court remanded the claims for erectile dysfunction and hearing loss back to the Board in September 2015 for further action.  Notably, the Court remanded the hearing loss issue only for consideration of an extraschedular rating, and the Board's denial of a higher schedular rating was not disturbed.

In a March 2016 decision, the Board denied service connection for a left hip disability.  The Veteran appealed that denial to the Court, and pursuant to another JMPR filed by the parties, that claim was also remanded back to the Board in September 2016 for further action.

The issue of entitlement to service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The symptoms of the Veteran's bilateral hearing loss are contemplated under the rating schedule.

2.  Erectile dysfunction is etiologically related to service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for referral for an extraschedular evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.10 (2016).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Veteran's bilateral hearing loss is rated at 0 percent under Diagnostic Code (DC) 6100.  As noted above, the schedular rating assigned for hearing loss is not at issue.  Rather, the Board was instructed to consider an extraschedular rating.

Ordinarily, the VA schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

The evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected hearing loss that would render the schedular criteria inadequate.  During a February 2008 VA examination for PTSD, the examiner noted that the Veteran's hearing was mildly impaired and that questions sometimes needed to be repeated.  VA records dated November 2008 show the Veteran reported that his hearing loss affected his ability to communicate effectively in employment situations and daily activities.  During an April 2010 VA examination, he reported that hearing loss made it difficult to hear most of the time, but especially in noisy environments.

Hearing loss is addressed in 38 C.F.R. § 4.85, which provides for ratings from 0 percent to 100 percent, and includes provisions for special monthly compensation for deafness.  Evaluations are based on the lack of usefulness of the Veteran's hearing, especially in self-support.  See 38 C.F.R. § 4.10.  In addition, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Factors such as interference with employment and impairment of daily activities, noted in the evidence cited above, are clearly contemplated in the schedule and provided for in the schedular evaluation assigned.  Nonetheless, the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which are not demonstrated in this case, and as measured by both audiology testing and speech recognition testing. Missing words in conversation is an impairment that is specifically measured by speech recognition testing, which is designed to measure words not recognized or understood by the Veteran being tested. Audiometric testing measures specific frequency sounds, which is a measure of sounds the Veteran would not hear, including sounds emitted during speech in conversation. The Veteran's complaints involve diminished auditory acuity and diminished speech recognition. Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. The testing is to be performed without the use of hearing aids. See 38 C.F.R. § 4.85 (a). The scores represent a rating made on the worst possible objective measure of performance. 

In short, the Veteran does not have any symptoms or functional impairment from the service-connected bilateral hearing loss disability that are unusual or is different from those measured by the schedular rating criteria. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321 (b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.").

Therefore, referral for consideration of an extraschedular rating is not warranted in this case.

II.  Service Connection

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran contends that he has erectile dysfunction that is secondary to his service-connected PTSD, to include the medications prescribed to treat PTSD.  There is evidence to support both theories.

With respect to PTSD specifically, private treatment records dated April 2001 noted that the Veteran was experiencing some stress-related anxiety with erectile dysfunction involvement.  In January 2009, the Veteran submitted medical treatise evidence noting that combat veterans with PTSD (such as the Veteran in this case) experience a significantly higher rate of sexual dysfunction than veterans without PTSD.

With respect to the medications used to treat PTSD, VA records from September 2007 noted that the Veteran was placed on low-dose Prozac, which decreased his libido.  Additional records from January 2008 noted that the Veteran's lack of sexual desire and inability to sustain an erection was probably drug-related.  The treating physician noted that the Veteran was on Mirtazapine, in addition to other drugs, which affected sexual desire.  The medical treatise evidence submitted by the Veteran also noted that PTSD was associated with pervasive sexual dysfunction that is exacerbated by treatment with SSRIs, which the Veteran has received as part of his treatment.

Notably, a June 2008 VA examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was caused by his PTSD medications.  This was based on the Veteran's report that his erectile dysfunction began three years prior, which was one year before he started using medications to treat his PTSD.  While the Board has considered this opinion, it does not address whether the Veteran's PTSD medications aggravate his erectile dysfunction, and it does not address the relationship between erectile dysfunction and PTSD itself.

For these reasons, the evidence is at least in equipoise as to whether erectile dysfunction is related to PTSD.  Resolving all doubts in the Veteran's favor, service connection for erectile dysfunction as secondary to PTSD is appropriate in this case.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).

As noted earlier, the issues on appeal were remanded by the Court pursuant to JMPRs filed by the parties.  "A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).  The JMPR in this case did not identify any error in the duties to notify or assist, let alone an error that was prejudicial to the Veteran's claims.  Moreover, the Veteran's claim for service connection for erectile dysfunction has been granted in full, and therefore any potential error in the duties to notify or assist is moot.


ORDER

A compensable rating for bilateral hearing loss on an extraschedular basis is denied.

Service connection for erectile dysfunction as secondary to PTSD is granted.


REMAND

With respect to the Veteran's claim for service connection for a left hip disability, additional development is warranted.  Specifically, the September 2016 JMPR stated that the Board relied on an inadequate August 2015 VA opinion in denying the Veteran's claim.  The opinion was inadequate because it did not fully opine on the questions of whether the diagnosed left hip disability was caused or aggravated by the Veteran's service-connected left and/or right knee disabilities.  See September 2016 JMPR at 2-3.  Therefore, a supplemental opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the examiner who performed the August 2015 VA examination.  After again reviewing the file, the examiner should clearly address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed mild femoral acetabular impingement of the left hip is caused by his right knee injury residuals, status post total knee arthroplasty?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed mild femoral acetabular impingement of the left hip is aggravated by his right knee injury residuals, status post total knee arthroplasty?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed mild femoral acetabular impingement of the left hip is caused by his left knee total arthroplasty associated with degenerative joint disease?

d.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed mild femoral acetabular impingement of the left hip is aggravated by his left knee total arthroplasty associated with degenerative joint disease?

The term "aggravated" in the above context refers to a permanent worsening of the underlying left hip disability, as contrasted to a temporary increase or flare-up in the underlying disability with a return to a baseline level of symptomatology.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case. 

If the August 2015 examiner is not available, then forward the claims file to another appropriate examiner, who must comply with the above instructions.  If the requested opinions require an in-person examination of the Veteran, one must be scheduled.

2.  Following completion of the above, readjudicate the Veteran's claim service connection for a left hip disability.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond.  Then return the matter to the Board for further adjudication, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


